Citation Nr: 0318937	
Decision Date: 08/04/03    Archive Date: 08/13/03

DOCKET NO.  99-00 167A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for seventh cranial nerve palsy.

2.  Entitlement to a compensable disability rating for 
residuals, left mandibular condyle fracture.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel



INTRODUCTION

The veteran served on active duty in the Air Force from April 
1949 to November 1952, and in the Navy from September 1956 to 
September 1960.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 1998 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.  By this decision, the RO denied a compensable 
disability rating for residuals, left mandibular condyle 
fracture, and granted service connection for left temporal 
regional sensory innervation with gustatory sweating (now 
identified as seventh cranial nerve palsy) and assigned a 
noncompensable disability rating, effective December 16, 
1997.   However, a 10 percent disability rating was 
subsequently assigned for seventh cranial nerve palsy by a 
December 1999 Hearing Officer's Decision, effective December 
16, 1997.

Subsequently, the claims file was transferred to the RO in 
Manila, Philippines, which now has jurisdiction over the 
veteran's claims folder.

The Board remanded the case for additional development in 
January 2001.  The additional development was completed to 
the extent possible and the case has been returned to the 
Board.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
appellant in the development of his claims and has notified 
him of the information and evidence necessary to substantiate 
his claims.

2.   The service-connected residuals of left mandibular 
condyle fracture are manifested by no more than slight 
mandible malunion with no pain on motion or limitation of 
function.

3.  The seventh cranial nerve palsy is manifested by 
incomplete, moderate 7th cranial nerve paralysis, left side.


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for 
residuals of left mandibular condyle fracture have not been 
met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §, 
4.71(a), Diagnostic Codes 9904 (2002).

2.  The criteria for a rating in excess of 10 percent for 
seventh cranial nerve paralysis affecting the left side of 
the face have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107(a) (West 2002); 38 C.F.R. §§ 3.159, 4.124, 
Diagnostic Code 8207 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board observes that VA has a 
duty to assist in the development of facts pertinent to the 
appellant's claims.   On November 9, 2000, the Veterans 
Claims Assistance Act of 2000, 114 Stat. 2096 (2000) (VCAA), 
now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), went into effect.  VA has promulgated 
revised regulations to implement these changes in the law.  
38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)(2002).

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the appellant of evidence and 
information necessary to substantiate his claims and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The appellant was 
notified of the information necessary to substantiate his 
claims and which information and evidence he was to provide 
to VA and which information and evidence VA would attempt to 
obtain on his behalf by means of the VCAA Letter dated in 
February 2001, discussions in the April 1970, June 1996, 
April 1998, and December 1999
rating decisions; the Board remand in January 2001; the 
August 1998 statement of the case; and December 1999 and 
April 2003 supplemental statements of the case.

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claims 
for the benefits sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claims.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 
3.159(c), (d).  The duty to assist also includes obtaining 
records of relevant treatment at VA facilities, and any other 
relevant records held by any Federal department or agency 
identified by the appellant.  If VA is unable to obtain 
records identified by the appellant, VA must notify him of 
the identity of the records that were not obtained, explain 
the efforts taken to obtain the records, and describe any 
further action to be taken.

The Board finds that VA has met its duty to assist the 
appellant in the development of his claims under the VCAA.  
The appellant has been afforded VA examinations, addressing 
the disabilities on appeal.  Service, VA, and private 
outpatient and hospital treatment records have been 
associated with the claims file.  There does not appear to be 
any outstanding medical records that are relevant to this 
appeal.  

The appellant has not reported that any other pertinent 
evidence might be available.  See Epps v. Brown, 9 Vet. App. 
341, 344 (1996).  Notably, neither the appellant nor the 
representative has asserted that the case requires further 
development or action under VCAA or its implementing 
regulations.  


Background.  The veteran had active service in the Air Force 
from April 1949 to November 1952, and in the Navy from 
September 1956 to September 1960.

During service in December 1958 he was struck in the face by 
another Naval man while on liberty in Japan.  As a result he 
suffered a fractured left mandible and was unable to close 
his jaw in the correct occlusal relationship.  The area over 
the left condyle was extremely painful to palpations or when 
the jaw was moved.  Teeth 23, 24, 25 were mobile and tender.  
Teeth 23 and 24 were removed and x-rays revealed fragments of 
the condylar neck and ramus to be in poor position.  It was 
determined to operate to bring about a more satisfactory 
temporomandibular joint (TMJ).  It was noted during surgery 
that the exterior auditory canal cartilage was punctured. 
Stability of the fragments was affected by use of surgical 
pins.  Healing progressed satisfactorily.  In February 1959 
fixation appliances used to stabilize the fractures while 
healing were removed.  The range of motion (ROM) mandibular 
excursion and movement was satisfactory and free of pain.  
Displaced teeth 25 and 26 were also removed.  He was 
subsequently returned to duty.

By rating action in April 1970 service connection for 
residuals of left mandibular condyle fracture was granted.  A 
noncompensable rating was assigned.

The veteran filed a claim for a higher rating for residuals 
of left mandibular condyle fracture in April 1996.

In a May 1996 VA examination the examiner noted a maximum 
mouth opening of 52 mm, without deviation or joint noise on 
opening.  Right and left lateral excursions were both within 
normal limits.  Protrusive excursion was 8 mm.   There was no 
tenderness of any muscles of mastication.  Periodontal 
disease and poor oral hygiene was shown.  There were multiple 
missing teeth replaced with dentures.  

The examiner noted that both condyles were seated.  However 
there was an anatomical deformity of the left mandibular 
condyle.  The old fractures appeared well healed in a 
functional though not anatomically normal relationship.  

In a March 1998 VA Dental examination the veteran reported 
profuse perspiration over the left temporal region when he 
chewed and a strange sensation over the left orbital region 
when he scratched his head/scalp on the left temporal region.  

The examiner noted no facial masses or asymmetry.  A TMJ 
examination found no clicking, popping, or crepitus.  He had 
a mouth opening of 55 mm. without deviation.  Lateral and 
protrusive excursion was 6-8 mm and symmetrical.  He wore 
partial dentures.  There was clear salivary flow from biliary 
Stenson's and Wharton's ducts.  A panerex study showed 
retroclined well healed left subcondylar segment.  All other 
bony structures were within normal limits.  The mandibular 
fractures healed well and the veteran has regained a 
functional ROM.  The prognosis was excellent.  

There was gustatory sweating (Frey's Syndrome) following the 
mandibular fracture as well as an apparent aberrant sensory 
innervation of the left temporal region.  This may have been 
sequela of either the traumatic injury or of the surgery 
performed to reduce and fixate the mandibular fracture.  The 
prognosis was fair, given that the symptoms were unlikely to 
abate without surgery.   The veteran preferred not to undergo 
surgery.

By a rating decision in April 1998, an increased rating for 
the residuals of a left mandibular condyle fracture was 
denied.  In addition service connection was granted for left 
temporal regional sensory innervation with gustatory 
sweating.  A noncompensable evaluation was assigned.  The RO 
granted a 10 percent evaluation for multiple noncompensable 
service-connected disabilities.

In a February 1999 VA dental examination the examiner noted 
the veteran had difficulty in chewing during mastication.  
However this was due to ill-fitting denture.  He had an 
edentulous area on the posterior upper arch and anterior and 
posterior area on the lower arch.  

In a February 1999 VA cranial nerves examination the examiner 
noted no cerebellar deficiencies.  The veteran could wrinkle 
his forehead, close his eyes tightly, whistle, and show 
teeth.  There was no weakness, motor/sensory deficit, and no 
pathological reflexes.  The diagnoses were CN (cranial nerve) 
VII paralysis, partial, and CN V palsy, partial.

By rating action in December 1999, the RO denied an increased 
rating for the residuals of the left mandible fracture; 
granted an increased rating to 10 percent for left temporal 
sensory innervation; granted service connection for 5th 
trigeminal nerve paralysis with 10 percent assigned; denied 
service connection for hearing loss; and, granted service 
connection for multiple facial scars with a 10 percent rating 
assigned.  These disabilities were all related to the same 
incident in service, which caused his left mandible fracture.

The Board in January 2001 remanded this case for additional 
development to include obtaining additional medical treatment 
records.

In a March 2003 VA bones examination the examiner reviewed 
the veteran's claims file prior to examination.  The veteran 
complained of weakness and sweating on the left side of his 
face when he ate.  He had surgery on the left preauricular 
area to remove a cyst in 1963.  The examiner noted the 
veteran had no complaints of pain on his mandible during 
examination.  He reported pain on cold days in the mandibular 
area, left cheek.  He had a clicking sound when opening and 
closing his mouth, left mandibular area.  His only complaint 
was that the left side of his face sweats or secretions come 
out of that side whenever he eats and chews his food.     

The examiner also noted multiple scars on the face and head 
sustained in the military.   

There was no edema or painful motion when he opened his 
mouth.  He could open his mouth to 6 cm. without pain and 
there was no limitation in his eating habits.  The diagnosis 
was residuals of left mandibular condyle fracture.

In a March 2003 cranial nerves examination the veteran 
reported undergoing ear surgery in 1958.  Subsequently he had 
paralysis and numbness of the left facial muscles, which 
gradually improved.  He complained of increased sweating on 
the left side of his face when he ate or chewed.  The 
examiner noted no cerebellar incoordination, or facial 
asymmetry.  He could clench and show his teeth, raise 
eyebrows, and he had facial sensations.  The diagnosis was CN 
V, and VII palsy left.


Criteria, analysis.  Disability evaluations are determined by 
the application of the Schedule for Rating Disabilities, 
which assigns ratings based on the average impairment of 
earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7.  Regarding the increased rating 
claim for the 7th cranial nerve disorder, the Board notes 
that the veteran is appealing the original assignment of a 
disability rating following an award of service connection, 
the severity of the 7th cranial nerve disorder is to be 
considered during the entire period from the initial 
assignment of the rating to the present time.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

a. Residuals, left mandible fracture.  The veteran's service-
connected residuals, left mandible fracture have been rated 
by the RO under the provisions of Diagnostic Code 9904, which 
provides for malunion of the mandible, which is evaluated on 
the basis of the resulting degree of impairment of motion and 
relative loss of masticatory function..  Specifically, it 
dictates that severe displacement warrants a 20 percent 
rating, moderate displacement warrants a 10 percent rating, 
and slight displacement warrants a 0 percent rating.  38 
C.F.R. § 4.71a, Diagnostic Code 9904.

The veteran's disorder may also be rated under Diagnostic 
Code 9903 which provides for nonunion of the mandible, which 
is likewise evaluated on the basis of the resulting degree of 
impairment of motion and relative loss of masticatory 
function..  Specifically, it dictates that severe nonunion 
warrants a 30 percent rating; and, moderate nonunion warrants 
a 10 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 
9903.

Diagnostic Code 9905 provides for limited motion of 
temporomandibular articulation.  Limited motion of the 
temporomandibular articulation is rated as follows:

Inter-incisal range:  
0 to 10 millimeters (mm)......................... 
40 percent  
11 to 20 
mm............................................. 30 
percent  
21 to 30 
mm............................................. 20 
percent  
31 to 40 
mm............................................. 10 
percent

Range of lateral excursion:  
0 to 4 
mm................................................ 
10 percent

Note--Ratings for limited inter-incisal movement shall 
not  be combined with ratings for limited lateral 
excursion.....

38 C.F.R. Part 4, Code 9905 (2002).

The May 1996 VA dental examination shows a mouth opening of 
52 mm, and left and right lateral excursion of 8 mm.  The 
March 1998 VA dental examination noted no clicking, popping, 
or crepitus, and a mouth opening of 55 mm, without deviation.  
Lateral and protrusive excursion was 6-8 mm and symmetrical.  
In the March 2003 VA examination the examiner noted the 
veteran could open his mouth to 6 cm. without pain and there 
was no limitation in his eating habits.  In all of the VA 
examinations the veteran had no edema or painful motion of 
his mouth and the examiners noted no loss of function of his 
mouth.

The evidence of record does not reflect any nonunion of the 
veteran's mandible.  There is some malunion as indicated by 
panarex studies, however no more than slight misplacement has 
been shown and the examiners have found no painful motion and 
no loss of function.  Finally, as noted above, the veteran's 
inter-incisal range has consistently been above 50 mm on his 
VA examinations, and his range of lateral excursion has been 
from 6 to 8 mm.

There is no indication in the file that the examiners did not 
thoroughly examine the veteran in relation to his claim or 
take into consideration the effect of pain on the veteran's 
inter-incisal range.  In fact, the file contains evidence of 
no pain or loss of eating ability or function.  Therefore, 
the evidence of record demonstrates that the veteran's 
disability manifests in only slight malunion of the left 
mandible and does not manifest limitation of inter-incisal 
range of 31-40 mm or limitation of range of lateral excursion 
of 0 to 4 mm to warrant a compensable rating under Diagnostic 
Code 9905.

As for other diagnostic codes, the Board notes that the 
evidence does not show that the veteran has impaired 
mastication function, mandible loss, ramus loss, nonunion, or 
limited temporomandibular articulation.  Therefore, there is 
no higher rating warranted under Diagnostic Codes 9901, 9902, 
9903, 9906, or 9907.

b.  Seventh cranial nerve palsy.  Peripheral neurological 
conditions are to be rated with consideration of the site and 
character of the injury and of the relative impairment in 
motor function, trophic changes, or sensory disturbances.  38 
C.F.R. § 4.120.  Peripheral neuritis, characterized by loss 
of reflexes, muscle atrophy, sensory disturbances, and 
constant pain, at times excruciating, is to be rated on the 
scale provided for the injury to the nerve involved, with a 
maximum equal to severe, incomplete paralysis.  If the injury 
is not characterized by organic changes, then the maximum 
rating would be moderate incomplete paralysis of the affected 
part.  38 C.F.R. § 4.123.  This regulations further provides 
as follows:

[t]he term "incomplete paralysis," with this and other 
peripheral nerve injuries, indicates a degree of lost or 
impaired function substantially less than the type 
pictured for complete paralysis given with each nerve, 
whether due to varied level of the nerve lesion or to 
partial regeneration.  When the involvement is wholly 
sensory, the rating should be for the mild, or at most, 
the moderate degree.

38 C.F.R. § 4.124(a).

The veteran's service-connected seventh cranial nerve palsy 
is rated by the RO under the provisions of Diagnostic Code 
8207, which provides for paralysis of the seventh cranial 
nerve.  Specifically, it dictates that complete paralysis 
warrants a 30 percent rating, incomplete, severe paralysis 
warrants a 20 percent rating, and incomplete, moderate 
paralysis warrants a 10 percent rating.  38 C.F.R. § 4.124a, 
Diagnostic Code 8207.

In an introductory paragraph pertaining the criteria for 
rating diseases of the cranial nerves, the rating schedule 
provides as follows:  "The ratings for the cranial nerves are 
for unilateral involvement; when bilateral, combine but 
without the bilateral factor."  38 C.F.R. § 4.124a, Diseases 
of the Cranial Nerves; see also 38 C.F.R. § 4.26 (regarding 
the bilateral factor).

In a March 1998 VA Dental examination the veteran reported 
profuse perspiration over the left temporal region when he 
chewed and a strange sensation over the left orbital region 
when he scratched his head/scalp on the left temporal region.  
The examiner noted no facial masses or asymmetry.  There was 
clear salivary flow from biliary Stenson's and Wharton's 
ducts. 

The examiner noted gustatory sweating (Frey's Syndrome) 
following mandibular fracture as well as an apparent aberrant 
sensory innervation of the left temporal region.  This may 
have been a sequelae of either the traumatic injury or of the 
surgery performed to reduce and fixate the mandibular 
fracture.  

In a February 1999 VA cranial nerves examination the examiner 
noted no cerebellar deficiencies.  The veteran could wrinkle 
his forehead, close his eyes tightly, whistle, and show 
teeth.  There was no weakness, motor/sensory deficit, and no 
pathological reflexes.  The diagnoses were CN VII paralysis, 
partial, and CN V palsy, partial.

In a March 2003 VA examination the veteran's only complaint 
was that the left side of his face sweated or secretions came 
out of that side whenever he ate and chewed his food.  The 
examiner noted no cerebellar incoordination, or facial 
asymmetry.  The veteran could clench and show his teeth, 
raise his eyebrows and had intact facial sensations.  The 
diagnosis was CN V, and VII palsy left.

Based on the evidence of record and the findings on the VA 
examination reports, the Board concludes that the 10 percent 
rating assigned for the residuals of facial paralysis on the 
left side is the appropriate rating in this case for the 
moderate degree of disability shown on the left side and that 
the residuals do not more nearly approximate a severe degree 
of incomplete paralysis.  The Board notes that the VA 
examiners noted no cerebellar incoordination and no facial 
asymmetry.  The veteran could clench and show his teeth, 
raise eyebrows and had intact facial sensations.  He did not 
appear to have a lack of expression due to his left facial 
palsy.  A higher rating than 10 percent is not warranted in 
this case because the evidence does not demonstrate a degree 
of paralysis affecting the left side that more nearly 
approximates a "severe" incomplete paralysis and complete 
paralysis is not shown. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.7, 
4.124a, Diagnostic Code 8207.

In sum, the Board finds that the currently assigned 0 percent 
rating for residuals, left mandibular condyle fracture, and 
the 10 percent rating assigned for seventh cranial nerve 
palsy, left contemplates the current degree of disability 
under applicable scheduler criteria.  The potential 
application of various provisions of Title 38 of the Code of 
Federal Regulations have been considered whether or not they 
were raised by the veteran as required by the holding of the 
United States Court of Veterans Appeals in Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991), including the 
provisions of 38 C.F.R. § 3.321(b)(1) (2002).  The Board 
finds that the evidence of record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1) (2002).  In this regard, 
the Board finds that there has been no showing by the veteran 
that this service-connected disabilities have resulted in 
marked interference with employment or necessitated frequent 
periods of hospitalization beyond that contemplated by the 
rating schedule.  In the absence of such factors, the Board 
finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.


ORDER

A compensable rating for residuals of a left mandibular 
condyle fracture is denied.

A rating in excess of 10 percent for seventh cranial nerve 
palsy is denied. 


	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition for 
an attorney-at-law or a VA accredited agent to charge you a 
fee for representing you.



 

